Augurst 8; 1949

Hon. C. H. Cavness                Oplnlon ao. v-877
State Auditor
Austin, Texas                     Rer Authority of County
                                      School Board to rescind
                                      an order consolidating
                                      a dormant school dia-
                                      trlct,  Article VIII, S.B.
Dear Sir:                             116, 51st Legislature.
              We refer to your recent opinion request   con-
cerning     the following question and submitted fact   sltua-
t Ion.
            The Donley County School Board on
     July 6, 1949, acting under Article      VIII,
     S.B. 116, 51st Legislature,      by order con-
     solidated    two dormant districts,   Whlteflsh
     C.S.D. and Glenwood C.S.D., both of which
     districts    are located entirely   in DonIey
     County, with the McLean Independent School
     District   located entirely    in Gray County.
     Thls action was taken in line with a petl-
     tion from the patrons of the named dormant
     districts   asklng for such consolidation.
           On July 11, 1949, this Donleg County
     School Board rescinded Its action of July
     6, and consolidated   said dlstrlots, Whlte-
     fish and Glenwood, to the Alanreed Independ-
     ent School District   of Gray County.
            Question:   "Since the dormant dls-
     tricts   in question are located In Donley
     County and the Independent districts     in
     question are located In Gray County, a&¶
     since the consolidation    on July 6 was less
     than 30 days from the effective    date of
     S.B. 116, while the consolidation    of July
     11 was more than 30 days after the effec-
     tive date of S.B. 116, I should like your
     opinion regarding the authority    of the Don-
     leg County School Board to take the action
                                                                              . ._




Hon. C. B. Cavness,      pap   2   (v-877)


      above outlined.”

             In our opinion,    decisive    of the matter before
us Is the determination      of whether or not the order
made by the Donley County School Board of July 6, 1949,
was a valid and effective       order.    If valid, It legally
qonsolidated    the Whitefish and Glenwood dormant dis-
trlcts   of Donley County with an adjoining        district,   Mc-
Dean, located in Gray County, and thereby created a new
county-line    school district;     and the attempted rescls-
sion by the order on July 11, 1949, was invalid because
It no way complied with the law (Section 2 of Article
2742e and Section 1 of Article         27421) relating    to de-
taching land from one Independent district           and attaching
it to another independent district.           County School Trus-
tees of Runnels County v. State, 95 S.W.2d 1001 (Tex.



            The fact that one order was made on July 6,
that is, within the 30-day provision       of.Article   VIII,
S.B. 116, and the subsequent order was made on July 11,
which was after the 30-day period of the Act, is lrre-
levant In this matter.       Tbls office in Its opinion Ro.
V-855 has held that the 30-day period in S.B. 116 is
directory   rather than mandatory in nature, and that con-
solidations    under Article   VIII may be expected after as
well as within the JO-day period following         the effec-
tive date of S.B. 116.
             The application     of Article     VIII is restricted.
It expressly prescribes        that *the provisions       herein for
the consolidation       of school districts      by order of the
County Board of Trustees shall be applicable               only In the
circumstances herein enumerated.”            The first    paragraph
of Article    VIII requires     consolidation     of each dormant
school district       within the county with an adjoining         dls-
trict    or districts.      It deals with a dormant aistrlct
located entirely       within one county.       The second para-
graph requires consolidation         of each dormant couuty-
line district.        It provides that “the several counties
affected”    (by this provision     requiring     the conSolida-
tion of a dormant county-line         district)     shall “to the
extent the territory        in each respective      county* apply
the provisions      of this Act.     It deals with a dormant             :’
district    whose boundaries include territory           lying in
two or more counties.
Hon. C. H. Cavness,      Page 3     (V-877)



            With respect to consolidation          of a dormant dls-
trict  located wholly within one county, Article           VIII re-
quires that the Board of that county shall consolidate
same “with an adjoining       district    or districts.”    Trike-
wise, since the second paragraph refers to the provi-
sions of the first,      it follows that Boards of those
counties affected      in the consolidation      of a dormant
county-llne   dlstriat     are required thereunder by their
several action to consolidate          dormant areas “to the ex-
tent of the territory       in eaoh respective      county” with
an adjoining   district     or districts.     A. 0. Opinion
V-876.

             It will be observed that no provision           In Art-
icle VIII requires that a dormat district              located
wholly within one county or territory             of a dormant
county-line     district     within a county shall consolidate
“with an adjoining        district   or districts”    within the
county wherein It is located.            Therefore,   we think that
Article    m     may not be cons&u%d as prohfbitfng            con-
solidation     of such dormant districts        or territory    with
an adjolniag     district     or districts   across a county line.
              It ~3.11 be observed further,       however, that the
Legislature      in providing for the consolidation           of coun-
ty-line    districts,     as above discussed,     limited the ju-
risdiction      of the Boards of the counties affected           to
consolidate      only *to the extent of the territory”           in Its
county.     This constitutes,      in our opinion,      an intention
on the part of the Legislature           to preserve jurisdiction
to each county school board the power to determlne con-
solidation     matters affecting      the school districts       with-
in its jurisdiction.         We do not believe that ArtLole
VIII was intended to force one county school board to
accept against Its will or without its approval consoll-
dations under Article        VIII made by an adjoining         county
school board.         Its primary purpose, as we see It, is to
require that dormant districts,           dormant territory,      and
territory    not now a part of any school district,             shall
be consolidated        with an active adjoining      district    or
districts,     be it In County A or an adjoining           County B.
It should not be construed in a manner which may result
in friction      and disputes between county school boards,
and in the creation        of jurisdictional     conflicts.
            A% pointed out in Opinion Bo. V-876 concern-
ing dormant county-line    districts,  the Legislatme   in
A%tlcle VIII did not give the county board which now
has jurlsdlctlon    of the county-line  diatrlct  for ad-
    Hon. C. Ii,Cavness, page 4   (V-877)


    mlnlstrativepurposes, the authority to consolidatein
    its entirety the dormant county-linedlstrlct.
              Accordingly, it Is our opinion that the action
    taken by the County School Board of Donley County on
    July 6, 1949, by virtue of the provisions of Article
    VIII, S.B. 116, 51st Legislature,consolidating dormant
    dcmmon school districts,Whitefish and Glenwood, locat-
    ed entirely In Donley County, with the adjoining McLean
    IndependentSchool District, located entirely in Gray
    count is valid, rovided the County School Board of
          ounty consenes or approves thereto. Such orders
    Gray iv
    of approval should designatewhich county board shall
    have jurisdictionof the newly created county-linedls-
    trict for school purposes.
                           SUMMARY
              A dormant school district under Arti-
         cle VIII, S.B. 116, 51st Legislature,locat-
         ed entirely in one county or that portion of
         a dormant county-line@strict located in a
         certain county, may be consolidatedwith an
         adjoining active school district or Districts
         located in another county, where the county
         school boards of the counties to be affect-
         ed thereby consent and approve to such con-
         solidation.
              If an order passed by a county school
         board.actingunder Article VIII, S.B. 116,
         consolidatinga dormant school district
         with an adjoining district or districts in
         another county 1s valid, an attempted re-
         scission of that order by a subsequent
         board order purporting to consolidatethat
         s%me district with another district Is in-
         valid, because it In no way complies with
         the laws relating to detaching from one di%-
         trict and attaching to another. Kermit I.S.
         D. Ho. 5 v. State, 208 S.W.2d 717; Weinert
          . . . v. ENS,   52 s.w.28 370.
                                           Yours very truly,
                                   ATTORN??XGEBERALOFTEXAS
    AppRz?Y&L.&                    By-LzLzzLro-
    FIRST ASSISTAKT
8   AITITORREYGERBRAL                   Chester E. Ollison
    CEO:bh:m                                     Assistant